                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


CHARLES RUSH,

       Plaintiff,                                           Case No. 18-10612

vs.                                                         HON. MARK A. GOLDSMITH

NANCY A BERRYHILL,

      Defendant.
___________________________/

                               ORDER
  (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
 JUDGE’S REPORT AND RECOMMENDATION DATED OCTOBER 5, 2018 (Dkt. 17),
  (2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Dkt. 15), and
   (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 16)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge Elizabeth A. Stafford, issued on October 5, 2018. In the R&R, the Magistrate

Judge recommends that the Court deny Plaintiff Charles Rush’s motion for summary judgment

(Dkt. 15), and grant Defendant Nancy A. Berryhill’s motion for summary judgment (Dkt. 16).

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or
omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, the Court DENIES Plaintiff’s motion for summary judgment (Dkt. 15), and

GRANTS Defendant’s motion for summary judgment (Dkt. 16).

       SO ORDERED.

Dated: November 26, 2018                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on November 26, 2018.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                  2
